DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on June 10, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been amended.
Response to Amendments
Applicant amendments to claims 1-20 are acknowledged.  
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN109965560-A (XU F) in view of  Glasgow (US 2015/0178654 A1), further in view of Jones (US 2013/0159135 A1).

Claim 1
XU F discloses the following limitations:

An inventory management system capable of tracking and accounting for a partially used inventory comprising:

a scale scanner device to determine a weight of a container of a particular supply and obtain a unique identifier by scanning at least one of a radio frequency identification (RFID) tag, a one-dimensional code, and a two-dimensional code associated with the container; and (see at least pages 2-3).

at least one computing device to:

transmit the weight of the container and the unique identifier; (see at least pages 2-3).

XU F in at least pages 2-4 discloses a scale/scanning system that tracks usage of chemicals and maintains inventory records on a computer.  XU FU does not explicitly discloses the following limitations:

determine a reorder amount and a reorder time for the particular supply to perform an experiment at a desired scale; and

generate a graphical user interface (GUI) that indicates the weight of the container and the unique identifier in an electronic laboratory notebook.

However, Glasgow in at least figures 4-7 and paragraphs 0026-0028 evidences that scale/scanning systems for automatic reorder of products comprising reorder amount and time are conventional in the art.  Glasgow also discloses user interfaces with static and dynamic information regarding the inventoried items (see at least paragraph 0032).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings in XU F and Glasgow in order to control automated systems for inventory management (Glasgow paragraph 0002).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Also, Jones evidences that automated inventory replenishment systems, comprising electronic laboratory notebooks for data management are conventional in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination XU F/Glasgow to apply the teachings to a laboratory environment as disclosed by Jones in order to reduce the amount of human interaction required to manage the inventory of items within a laboratory (Jones paragraph 0020). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 2
Furthermore, XU F discloses the following limitations:

wherein the scale scanner device comprises a radio frequency identification (RFID) scanner (see at least page 2).

Claim 3
Furthermore, XU F discloses the following limitations:

wherein the scale scanner comprises a QR or barcode scanner (see at least page 2).

Claim 4
Furthermore, XU F discloses the following limitations:

The at least one processor further to transmit a cloud-based inventory platform (see at least pages 2-4).


Claim 5
Furthermore, XU F discloses the following limitations:

wherein the scale scanner device comprises a data connection to the cloud-based inventory platform (see at least pages 2-4).

Claim 6
Furthermore, Jones discloses the following limitations:

wherein the cloud- based inventory platform automatically populates the electronic laboratory notebook in a plurality of electronic laboratory notebook tables with supply metrics (see at least paragraphs 0011, 0020, 0026 and 0058).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination XU F/Glasgow to apply the teachings to a laboratory environment as disclosed by Jones in order to reduce the amount of human interaction required to manage the inventory of items within a laboratory (Jones paragraph 0020). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 7
Furthermore, XU F discloses the following limitations:

Further comprising data processing firmware (see at least pages 2-4).


Claim 9
Furthermore, XU F discloses the following limitations:

wherein the scale scanner device and the at least one computing device share data  connectivity (see at least pages 2-3).

Claim 10
Furthermore, XU F discloses the following limitations:

wherein the scale scanner device comprises an integrated scale and scanner (see at least page 2).

Claim 11
Furthermore, XU F discloses the following limitations:

wherein the integrated scale and scanner comprises at least one of glass, plexiglass, metal, plastic and metal or plastic composite (see at least page 2).

Claim 12
Furthermore, XU F discloses the following limitations:

wherein the scale scanner device comprises an internet of things microcontroller (see at least page 3 and 7).

Claim 13
Furthermore, XU F discloses the following limitations:

Further comprising a database storing the net  weight information for inventoried items (see at least pages 3-4 and 6-8).

Claim 15
Furthermore, XU F discloses the following limitations:

further comprising analyzing data by the at least one computing device (see at least page 4).

Claim 16
Furthermore, XU F discloses the following limitations:

 updating by at least one computing device, a database with an amount remaining in a container (see at least page 4).



Claim 17
Furthermore, Glasgow discloses the following limitations:

generating by the at least one computing device, a supply level alert (see at least paragraphs 0050, 0053 and 0065).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings in XU F and Glasgow in order to control automated systems for inventory management (Glasgow paragraph 0002).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 18
Furthermore, Glasgow discloses the following limitations:

further comprising producing by at least one computing device a supply optimization report (see at least paragraphs 0028 and 0137-0140).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings in XU F and Glasgow in order to control automated systems for inventory management (Glasgow paragraph 0002).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 19
Furthermore, Glasgow discloses the following limitations:

further comprising producing by at least one computing device, a supply and demand forecast (see at least paragraphs 0003, 0026, 0032, 0040 and 0077).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings in XU F and Glasgow in order to control automated systems for inventory management (Glasgow paragraph 0002).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 20
Furthermore, Glasgow discloses the following limitations:


further comprising generating, by at least one computing device, an ordering helper graphical user interface (GUI)  prompting a user to order more containers of items that are in  inadequate supply (see at least figure 7).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the teachings in XU F and Glasgow in order to control automated systems for inventory management (Glasgow paragraph 0002).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


As per claims 8 and 14, claims 8 and 14 recite substantially similar limitations to claim 1 and are therefore rejected using the same art and rationale set forth above.    


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Higgins (US 2014/0229343A1) in at least abstract, discloses a scale/scanner system with automatic re-ordering.

	
CONCLUSION

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	/ARIEL J YU/           Primary Examiner, Art Unit 3687